Citation Nr: 0926304	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  03-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for varicose veins of the 
left leg.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from June 1989 to March 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in August 2006.  A transcript of the 
hearing has been associated with the claim file.  

In November 2006, the Board denied the appellant's claim.

In March 2008, pursuant to a Joint Motion for Remand, the 
United States Court of Veterans Appeals (Court) set aside the 
Board's decision and remanded the case to the Board.  

In April 2009 the Board denied the appellant's claim.  

After receipt of additional evidence not considered at the 
time of the April 2009, the Board, on its own motion, vacated 
the April 2009 decision in a separate Board decision, 
pursuant to 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.904 (2008).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In an October 2006 letter, the appellant's private physician, 
Dr. G.G., stated that the appellant has incompetency of the 
greater saphenous vein and as a result he has varicosities in 
the thigh and the calf.  The physician does not specify which 
of the legs has the incompetence of the saphenous vein, or if 
the incompetence is in both legs.  In addition, VA outpatient 
treatment records of September 1994 show that the appellant 
was diagnosed with mild varicose veins in his left leg.  This 
diagnosis was within one year from separation from service.  
Finally, the Board notes that the appellant has alleged that 
he developed varicose veins while in service.  A VA 
examination is needed to determine if the appellant currently 
has varicose veins of the left leg, and if so, whether they 
are related to service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
VA examination to determine the 
etiology of any varicose veins of the 
left leg he may have.  The presence of 
varicose veins must be ruled in or out.  
The claim folder must be made available 
to the examiner for review of the case.  
Specifically, the examiner should 
address whether it is more likely than 
not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., 50-50 
probability), or unlikely (i.e., a 
probability of less than 50 percent) 
that any currently found varicose veins 
of the left leg are due to or 
coincident with the appellant's 
service.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




